Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/22 has been entered.

Claim Rejections - 35 USC § 103
Claim 1, 3-7, 9-11, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stoppelmann (U.S. PG Pub. No. 2015/0175803) in view of Nagai (U.S. PG Pub. No. 2011/0230602) and Chen (U.S. PG Pub. No. 2018/0147761).
In paragraphs 10-32 Stoppelmann discloses a molding composition comprising 20 to 88% by weight of a composition (A) comprising 60 to 100% by weight of a thermoplastic composition (A1) which is preferably 50 to 95% by weight of aliphatic polyamide (A1_1) and 5 to 50% by weight of partially aromatic polyamide (A1_2), and 0 to 40% by weight of a mixture (A2) including 0 to 40% by weight of a thermoplastic other than (A1), leading to a concentration of 0 to 16% of the thermoplastic other than (A1) relative to the composition (A). In paragraph 33 Stoppelmann discloses that the thermoplastic other than (A1) can be a polyetheresteramide. The ratio of aromatic and aliphatic polyamide to polyetheresteramide is greater than 3.75:1 (60:16), encompassing the range recited in amended claims 1 and 18. The composition of Stoppelmann further comprises various fillers (paragraphs 17-21).
In paragraph 83 Stoppelmann discloses that the partially aromatic polyamide can be various aromatic polyamides prepared from either aromatic dicarboxylic acid and aliphatic diamine (6I/6T, 10I/10T), or aliphatic dicarboxylic acid and aromatic diamine (the MXD6 segments of MXD6/MXDI), as recited in amended claim 1 as well as claim 3. It is noted that the discussion on page 5 lines 6-10 of the specification as well as claims 1 and 3 indicate that the aromatic polyamide can be a partially aromatic polyamide where either the diamine or dicarboxylic acid reactant is aliphatic. In paragraph 82 Stoppelmann discloses that the aliphatic polyamides can be various polyamides recited in claim 4. In paragraph 117 Stoppelmann discloses that the composition can comprise glass fibers, as recited in claim 5. In paragraph 131 Stoppelmann discloses that the composition can comprise additional fillers recited in claim 5. 
The ratio of aromatic to aliphatic polyamide ranges from 1:19 (5:95) to 1:1 (50:50), overlapping the range recited in claim 7. In paragraph 134 Stoppelmann discloses articles made from the compositions, as recited in claim 12. The differences between Stoppelmann and the currently presented claims are:
i) Stoppelmann does not disclose the specific polyetheresteramides of claims 1 and 6.
ii) Stoppelmann does not disclose compositions comprising the components in amounts within the ranges recited in claim 1. 
iii) In paragraph 135 Stoppelmann discloses that the article can be a housing or housing part for an electronic device, as recited in amended claim 1, but does not specifically disclose that the electronic device housing further comprises a glass frame.
With respect to i), in paragraphs 1 and 24-26 Nagai discloses a resin composition for preparing molded articles, which can comprise a polyetheresteramide resin. In paragraph 91 Nagai discloses that the polyetheresteramide resin comprises 15 to 90% by weight of a polyamide unit and 10 to 85% by weight of a polyalkylene glycol unit, within the ranges recited in claim 1. In paragraph 92 Nagai discloses that the polyamide unit can be prepared from a lactam, an aminocarboxylic acid, or a dicarboxylic acid and diamine, as recited in claim 1. In paragraph 100 Nagai discloses that the polyetheresteramide resin has a weight-average molecular weight of 500 to 100,000, preferably 1,000 to 50,000, encompassing and overlapping the range recited in claim 6. 
It would have been obvious to one of ordinary skill in the art to use the polyetheresteramide resin of Nagai as the polyetheresteramide in the composition of Stoppelmann, since Nagai discloses that it is a suitable polyetheresteramide for use in the resin composition used to prepare a molded article.
With respect to ii), the concentration of aliphatic polyamide in the composition of Stoppelmann ranges from 6 to 83.6% by weight (0.20*0.60*0.50 to 0.88*1.00*0.95) and the concentration of partially aromatic polyamide ranges from 0.6 to 44% by weight (0.20*0.60*0.05 to 0.88*1.00*0.5), both overlapping the ranges recited in claim 1. As discussed above, the concentration of polyetheresteramide ranges from 0 to 16% by weight, encompassing the range recited in claim 1. The total concentration of the fillers of paragraphs 17-21 overlaps the range recited for the fillers of claim 1. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
With respect to iii), in paragraph 29 Chen discloses a mobile phone case comprising a toughened glass layer for protecting the front or back of a mobile phone, and a plastic frame for protecting the sides of the mobile phone, where the glass and plastic parts adjoin each other, meeting the limitations of amended claim 1 where the mobile phone case is an electronic device housing, as well as newly added claim 18, the toughened glass layer is the glass frame, and the plastic frame is the plastic member. The use of the molded plastic article of Stoppelmann and Nagai as the plastic frame in the mobile phone case of Chen therefore meets the limitations of claims 1 and 18 regarding the electronic device housing and frame. In paragraphs 29-30 Chen teaches that a bonding layer is provided at the junction of the glass layer and the plastic layer, and that the bonding layer preferably comprises an adhesive as a binder. The plastic member is therefore adhesively bonded to at least one surface of the glass frame, as recited in claims 16 and 19. 
	It would have been obvious to one of ordinary skill in the art to use the molded plastic article of Stoppelmann and Nagai as the plastic frame in the mobile phone case of Chen, since Stoppelmann and Nagai teach that the molded plastic article can be a housing part for an electronic device, and Chen teaches a housing for an electronic device which advantageously comprises a glass frame and plastic part adjoining each other.
	In light of the above, claims 1, 3-8, 16, and 18-19 are rendered obvious by Stoppelmann, Nagai, and Chen. Additionally, since the compositions of Stoppelmann and Nagai meet the compositional limitations of the claims, including aliphatic and aromatic polyamides meeting the limitations of the more specific polyamides recited in the dependent claims, they are considered to possess the properties recited in claims 9-11 and 15, rendering those claims obvious as well. 

Claim 1, 3-7, 9-11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoppelmann (U.S. PG Pub. No. 2015/0175803) in view of Nagai (U.S. PG Pub. No. 2011/0230602) and Kori (U.S. Pat. No. 8,259,452).
In paragraphs 10-32 Stoppelmann discloses a molding composition comprising 20 to 88% by weight of a composition (A) comprising 60 to 100% by weight of a thermoplastic composition (A1) which is preferably 50 to 95% by weight of aliphatic polyamide (A1_1) and 5 to 50% by weight of partially aromatic polyamide (A1_2), and 0 to 40% by weight of a mixture (A2) including 0 to 40% by weight of a thermoplastic other than (A1), leading to a concentration of 0 to 16% of the thermoplastic other than (A1) relative to the composition (A). In paragraph 33 Stoppelmann discloses that the thermoplastic other than (A1) can be a polyetheresteramide. The ratio of aromatic and aliphatic polyamide to polyetheresteramide is greater than 3.75:1 (60:16), encompassing the range recited in claims 1, 18, and 20. The composition of Stoppelmann further comprises various fillers (paragraphs 17-21).
In paragraph 83 Stoppelmann discloses that the partially aromatic polyamide can be various aromatic polyamides prepared from either aromatic dicarboxylic acid and aliphatic diamine (6I/6T, 10I/10T), or aliphatic dicarboxylic acid and aromatic diamine (the MXD6 segments of MXD6/MXDI), meeting the limitations of claims 2-3. It is noted that the discussion on page 5 lines 6-10 of the specification as well as claims 2-3 indicates that the aromatic polyamide can be a partially aromatic polyamide where either the diamine or dicarboxylic acid reactant is aliphatic. In paragraph 82 Stoppelmann discloses that the aliphatic polyamides can be various polyamides recited in claim 4. In paragraph 117 Stoppelmann discloses that the composition can comprise glass fibers, as recited in claim 5. In paragraph 131 Stoppelmann discloses that the composition can comprise additional fillers recited in claim 5. 
The ratio of aromatic to aliphatic polyamide ranges from 1:19 (5:95) to 1:1 (50:50), overlapping the range recited in claim 7. In paragraph 134 Stoppelmann discloses articles made from the compositions, as recited in claim 12. The differences between Stoppelmann and the currently presented claims are:
i) Stoppelmann does not disclose the specific polyetheresteramides of claims 1 and 6.
ii) Stoppelmann does not disclose compositions comprising the components in amounts within the ranges recited in claim 1. 
iii) In paragraph 135 Stoppelmann discloses that the article can be a housing or housing part for an electronic device, as recited in amended claim 1, but does not specifically disclose that the electronic device housing further comprises a polycarbonate resin frame.
With respect to i), in paragraphs 1 and 24-26 Nagai discloses a resin composition for preparing molded articles, which can comprise a polyetheresteramide resin. In paragraph 91 Nagai discloses that the polyetheresteramide resin comprises 15 to 90% by weight of a polyamide unit and 10 to 85% by weight of a polyalkylene glycol unit, within the ranges recited in claim 1. In paragraph 92 Nagai discloses that the polyamide unit can be prepared from a lactam, an aminocarboxylic acid, or a dicarboxylic acid and diamine, as recited in claim 1. In paragraph 100 Nagai discloses that the polyetheresteramide resin has a weight-average molecular weight of 500 to 100,000, preferably 1,000 to 50,000, encompassing and overlapping the range recited in claim 6. 
It would have been obvious to one of ordinary skill in the art to use the polyetheresteramide resin of Nagai as the polyetheresteramide in the composition of Stoppelmann, since Nagai discloses that it is a suitable polyetheresteramide for use in the resin composition used to prepare a molded article.
With respect to ii), the concentration of aliphatic polyamide in the composition of Stoppelmann ranges from 6 to 83.6% by weight (0.20*0.60*0.50 to 0.88*1.00*0.95) and the concentration of partially aromatic polyamide ranges from 0.6 to 44% by weight (0.20*0.60*0.05 to 0.88*1.00*0.5), both overlapping the ranges recited in claim 1. As discussed above, the concentration of polyetheresteramide ranges from 0 to 16% by weight, encompassing the range recited in claim 1. The total concentration of the fillers of paragraphs 17-21 overlaps the range recited for the fillers of claim 1. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
With respect to iii), in column 2 lines 1-11 Kori discloses a housing for an electronic device having two flat cabinets joined to each other. In column 3 lines 15-21 Kori discloses that the cabinets are made of polycarbonate, as recited in amended claim 1 and new claim 20, and a polyamide MXD6 composite molding material, where “composite molding material” implies that the polyamide molding material can comprise additional components, such as in the polyamide composition of Stoppelmann and Nagai. The cross-sectional view in Figure 4 of Kori indicates that the polyamide-based cabinet 21 adjoins at least one surface of the polycarbonate resin frame 22, meeting the limitations of amended claim 1 and new claim 20. The use of the polyamide-based molded article of Stoppelmann and Nagai as the polyamide-based cabinet in the housing of Kori therefore meets the limitations of claims 1 and 20 regarding the electronic device housing and frame.
It would have been obvious to one of ordinary skill in the art to use the molded article of Stoppelmann and Nagai in the housing of Kori, since Kori discloses that electronic device housings can comprise a polyamide-based member coupled to a polycarbonate-based member.
	In light of the above, claims 1, 3-8, 15, and 20 are rendered obvious by Stoppelmann, Nagai, and Kori. Additionally, since the compositions of Stoppelmann and Nagai meet the compositional limitations of the claims, including aliphatic and aromatic polyamides meeting the limitations of the more specific polyamides recited in the dependent claims, they are considered to possess the properties recited in claims 9-11 and 15, rendering those claims obvious as well. 

Allowable Subject Matter
Claims 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, as exemplified by the references discussed in the above rejections, does not disclose or render obvious an electronic device housing meeting the limitations of claims 17 and 21, where the plastic member is adhesively bonded to the polycarbonate frame. In particular, the Kori reference, which discloses the polycarbonate frame, teaches in column 3 lines 15-30 that the polyamide-based cabinet 21 and polycarbonate frame 22 are engaged to each other via a hook mechanism and joined by a plurality of screws. One of ordinary skill in the art would not have been motivated to modify the device housing of Kori to join the polyamide and polycarbonate components via adhesive bonding rather than by the hook and screw mechanisms disclosed in the reference.

Response to Arguments
Applicant's arguments filed 5/4/22 have been fully considered but they are not persuasive. Applicant argues that the claimed weight ratio of aromatic and aliphatic polyamide resin to polyetheresteramide block copolymer is critical in achieving superior properties, and provides a declaration by Lee containing additional comparative examples in support of this position. The comparative examples of the declaration, which provide inferior results, have ratios closer to the endpoints of the claimed ranges than the inventive examples. The data therefore does not sufficiently demonstrate that superior results would be maintained across the full scope of the claimed ranges. In particular, it is noted that Supplemental Comparative Example 2 , which has a ratio of 9:1, leads to significantly inferior brightness recovery rate and adhesive strength in comparison with Example 7, which has a ratio of 15:1. One of ordinary skill in the art therefore would not be able to determine that superior results would be achieved at a ratio of 10:1. Similarly, a comparison of Example 6, with a ratio of 60:1, and Supplemental Comparative Example 1, with a ratio of 74:1, does not allow one of ordinary skill in the art to determine that superior results would be maintained at a ratio of 70:1. Regarding Supplemental Comparative Example 1, it is also noted that the adhesive strength for both glass and polycarbonate are within the ranges recited in 9-10, 15, 18, and 20, and therefore this property cannot be the basis for overcoming the prima facie cases of obviousness for those claims. 
Applicant’s showing of criticality and unexpected results further suffers from the deficiencies discussed in the office action mailed 2/9/22. In order to demonstrate evidence of unexpected results sufficient to rebut a prima facie case of obviousness, applicant must demonstrate unexpected results commensurate with the scope of the claims. See MPEP 716.02(d). In this case, the inventive examples supplied by applicant all use the same specific aromatic polyamide resin, aliphatic polyamide resin, inorganic filler, and polyetheresteramide, while the claims recite broad classes of compounds for each component. The inventive examples also cover narrower concentration ranges than recited in the claims. Applicant therefore has not satisfactorily demonstrated that superior results would be maintained across the entire scope of the claims.
Furthermore, the comparative examples supplied by applicant, including the supplemental examples provided in the declaration, are not reflective of the composition of Stoppelmann and Nagai. The comparative examples of the specification all use MXD10 as the aromatic polyamide resin, which is not taught by Stoppelmann (paragraph 83). The comparative examples use only glass fibers as the inorganic filler, while the composition of Stoppelmann requires additional fillers, and Stoppelmann teaches, for example in paragraph 177, that the additional filler (LDS additive) leads to improved properties. It is also noted that Stoppelmann discloses in paragraph 93 that the component (A1) particularly preferably comprises 60 to 85% by weight of aliphatic polyamide (A1_1) and 15 to 40% by weight of partially aromatic polyamide (A1_2), while none of the comparative examples comprise the aromatic polyamide (A) and aliphatic polyamide (B) in these relative amounts, and that the polyamide 12 used in the comparative examples, while taught by Stoppelmann, is not one of the preferred polyamides of Stoppelmann (paragraph 82).
In light of the above, applicant has not demonstrated evidence of criticality or unexpected results sufficient to successfully rebut the prima facie cases of obviousness set forth in the rejections.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771